21-30071-hcm Doc#16 Filed 02/11/21 Entered 02/11/21 23:31:07 Imaged Certificate of
                                Notice Pg 1 of 4


   Motion withdrawn on the record at hearing held 2/9/21.




   SO ORDERED.
   SIGNED this 09th day of February, 2021.

                                                       ________________________________________
                                                                 H. CHRISTOPHER MOTT
                                                          UNITED STATES BANKRUPTCY JUDGE
   ________________________________________________________________



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

    IN RE:                                         §
                                                   §
    THE GATEWAY VENTURES, LLC,                     §                 Case No. 21-30071
                                                   §
    Debtor.                                        §
                                                   §

          ORDER GRANTING MOTION OF WEYCER, KAPLAN, PULASKI &
          ZUBER, P.C., P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR (RE:
          DOCKET NO. 7)

           On this day came on for consideration the Motion of Weycer, Kaplan, Pulaski & Zuber,
   P.C. to Withdraw as Counsel for Debtor (Docket No. 7) (the ³Motion´) filed herein on February
   5, 2021 by Weycer, Kaplan, Pulaski & Zuber, P.C. The Court finds and concludes that the
   Motion contained the appropriate notices under the Bankruptcy Local Rules; according to the
   certificate of service attached to the Motion, the Motion was served upon the parties entitled to
   receive notice under the Bankruptcy Local Rules; no party in interest filed a response or
   objection to the Motion or any such response or objection is overruled by this Order; and that
   upon review of the record of this case and with respect to the Motion that cause exists to grant
   the relief requested therein.

   IT IS THEREFORE ORDERED THAT:

          1.      The Motion is granted as set forth herein.



   ORDER GRANTING MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C., P.C. TO WITHDRAW AS
   COUNSEL FOR DEBTOR ² Page 1                                               1914068.DOCX [2]
21-30071-hcm Doc#16 Filed 02/11/21 Entered 02/11/21 23:31:07 Imaged Certificate of
                                Notice Pg 2 of 4


         2.     All capitalized terms shall have the same meaning as ascribed to such terms in the
                Motion, unless otherwise defined herein.

         3.     Weycer, Kaplan, Pulaski & Zuber, P.C. is hereby withdrawn as counsel for The
                Gateway Ventures, LLC, the Debtor and Debtor in Possession in this case.

         4.     Weycer, Kaplan, Pulaski & Zuber, P.C. promptly shall serve this Order on all
                creditors and parties in interest for this case, including expedited service upon the
                Debtor.

         5.     THE GATEWAY VENTURES, LLC AND MICHAEL DIXSON ARE
                ADVISED THAT BECAUSE THE GATEWAY VENTURES, LLC IS A
                BUSINESS ENTITY, IT MUST BE REPRESENTED BY COUNSEL IN
                THIS COURT. THIS CASE IS SUBJECT TO DISMISSAL UNLESS THE
                GATEWAY VENTURES, LLC IS REPRESENTED BY A LICENSED
                ATTORNEY WHO IS ADMITTED TO PRACTICE BEFORE THIS
                COURT.

                                                ###
   Submitted by:
   Jeff Carruth (TX SBN: 24001846)
   WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
   3030 Matlock Rd. Suite 201
   Arlington, Texas 76105
   Telephone: (713) 341-1158
   Fax: (866) 666-5322
   E-mail: jcarruth@wkpz.com

   PROPOSED ATTORNEYS FOR
   THE GATEWAY VENTURES, LLC




   ORDER GRANTING MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C., P.C. TO WITHDRAW AS
   COUNSEL FOR DEBTOR ² Page 2                                               1914068.DOCX [2]
         21-30071-hcm Doc#16 Filed 02/11/21 Entered 02/11/21 23:31:07 Imaged Certificate of
                                         Notice Pg 3 of 4
                                                               United States Bankruptcy Court
                                                                 Western District of Texas
In re:                                                                                                                  Case No. 21-30071-hcm
The Gateway Ventures, LLC                                                                                               Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0542-3                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Feb 09, 2021                                                Form ID: pdfintp                                                           Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 11, 2021:
Recip ID                 Recipient Name and Address
db                     + The Gateway Ventures, LLC, c/o PDG Prestige, Inc., 780 N Resler Drive, Suite B, El Paso, TX 79912-7196

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 11, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 9, 2021 at the address(es) listed
below:
Name                               Email Address
Clyde A. Pine, Jr.
                                   on behalf of Creditor HD Lending LLC pine@mgmsg.com, clyde.pine@gmail.com

Donald P. Stecker
                                   on behalf of Creditor City Of El Paso don.stecker@lgbs.com

Eric Charles Wood
                                   on behalf of Creditor Westar Investors Group LLC eric@brownfoxlaw.com, melissa@brownfoxlaw.com

Eric Charles Wood
                                   on behalf of Creditor Saleem Makani eric@brownfoxlaw.com melissa@brownfoxlaw.com

Eric Charles Wood
                                   on behalf of Creditor Suhail Bawa eric@brownfoxlaw.com melissa@brownfoxlaw.com

Harrel L. Davis, III
                                   on behalf of Creditor Suresh Kumar hdavis@eplawyers.com vrust@eplawyers.com;vpena@eplawyers.com
         21-30071-hcm Doc#16 Filed 02/11/21 Entered 02/11/21 23:31:07 Imaged Certificate of
                                         Notice Pg 4 of 4
District/off: 0542-3                                          User: admin                         Page 2 of 2
Date Rcvd: Feb 09, 2021                                       Form ID: pdfintp                   Total Noticed: 1
Jeff Carruth
                               on behalf of Debtor The Gateway Ventures LLC jcarruth@wkpz.com,
                               jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

United States Trustee - EP12
                               USTPRegion07.SN.ECF@usdoj.gov


TOTAL: 8
